Citation Nr: 0105684	
Decision Date: 02/26/01    Archive Date: 03/02/01	

DOCKET NO.  95-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cysts/acne.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board has remanded the appeal in March 1996 and December 
1999.  


REMAND

Both of the Board's March 1996 and December 1999 remands 
requested that the veteran be afforded VA examinations and 
that the examiner offer an opinion as to whether any 
currently manifested skin disability is related to the 
veteran's active service.  The veteran was afforded a VA 
dermatology examination in January 1997 and March 2000, but 
neither examination report reflects that an opinion was 
offered, with the most recent examination report reflecting 
that it was difficult to make a diagnosis at that time, and, 
therefore, impossible to respond to the question presented in 
the remand.  It was further commented that it would probably 
be prudent to examine the veteran again when his disability 
was flaring so that a better diagnosis and possibly a skin 
biopsy could be performed.  This examination report reflects 
that the veteran reported that his skin disability occurred 
in hot weather.  A remand confers on the veteran, as a matter 
of law, the right to compliance with the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment for both VA and non-VA 
health care providers who have treated 
the veteran for any skin disability since 
his active service.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain copies of all pertinent 
records that are not already a part of 
the record.  

2.  The veteran should be afforded a VA 
dermatology examination during hot 
weather by a board-certified specialist, 
if available, to determine the existence 
and etiology of any currently manifested 
skin disability.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether or not the veteran currently has 
a chronic skin disorder.  If it is 
determined that the veteran currently has 
a chronic skin disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested chronic 
skin disability existed during the 
veteran's active service or is related to 
his active service.  A complete rationale 
for all opinions offered should be 
provided.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



